IN THE SUPREME COURT OF THE STATE OF DELAWARE
 DANTE DILLARD,              §
                             § No. 28, 2021
     Defendant Below,        §
     Appellant,              §
                             §
     v.                      § Court Below – Superior Court
                             § of the State of Delaware
 STATE OF DELAWARE,          §
                             § Cr. ID No. 1105015873 (N)
     Plaintiff Below,        §
     Appellee.               §

                          Submitted: May 25, 2021
                          Decided:   June 17, 2021

                                     ORDER

      On January 28, 2021, the Court issued a briefing schedule; the appellant’s

opening brief was due March 16, 2021. On March 1, 2021, the Court granted the

appellant’s request for an extension, ordering that the appellant’s opening brief was

due April 15, 2021. On April 21, 2021, the Chief Deputy Clerk sent a brief

delinquency letter to the appellant. On May 5, 2021, the Chief Deputy Clerk issued

a notice, sent by certified mail, directing the appellant to show cause why this appeal

should not be dismissed for his failure to file an opening brief. On May 13, 2021,

the Court received the certified mail receipt indicating that the notice to show cause

had been delivered. A timely response to the notice to show cause would have been

due on or before May 24, 2021. The appellant has neither responded to the notice
to show cause nor filed an opening brief. Dismissal of the appeal is therefore deemed

to be unopposed.

      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules 3(b)(2)

and 29(b), that the appeal is DISMISSED.

                                       BY THE COURT:


                                       /s/ Tamika R. Montgomery-Reeves
                                                   Justice




                                         2